DETAILED ACTION
	This Office Action is in response to the Amendment filed 14 January 2022. Claim(s) 24-42 are currently pending. The Examiner acknowledges the amendments to claim(s) 34 and new claim(s) 35-42.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 35 (renumbered 34) is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) (1, 11), 2, 3, 4, 5, 6, 7, 8, 9, 10, 12 of U.S. Patent No. 10,582,926. Although the claims at issue are not identical, they are not patentably distinct from each other because of the varying thickness of the leading edge of U.S. Patent No. 10,582,926.
Claim(s) 24, (26, 27), 28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15, 18, 16 of U.S. Patent No. 10,973,513. Although the claims at issue are not identical, they are not patentably distinct from each other because of the stop element including the addition of top and bottom edges defined along the length and generally parallel to each other along the length, a back edge defined along the width and perpendicular to the longtidunal axis, the leading edge and back edge being generally parallel to each other. However, U.S. Patent No. 10,973,513 discloses a stop element having a length, a width and a maximum thickness which provide or thus form top, bottom, leading and back edges. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 24-29, 31-34 and 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leiboff (US 2005/0049635A1) in view of Coffey et al. (US 5,312,436, “Coffey”).
Regarding claim(s) 24, 31-33, Leiboff discloses a wound closure device capable of approximately opposing tissue surfaces without knot tying. The device (10) includes a filamentary element (12; Fig. 6) extending along a longitudinal axis between a proximal end and a distal end. The filamentary element has a plurality of barbs (18) extending outwardly therefrom that are capable of allowing movement through tissue in a first direction toward the proximal end of the filamentary element and resist movement in a second opposite direction toward the distal end of the filamentary element [0021, 0039]. A stop element (14) is connected to the distal end of the filamentary element and includes a length and a width. The stop element has a top edge and a bottom edge defined along the length. The stop element includes a leading edge and a back edge defined along the width. The leading edge and back edge are generally parallel to each other along the width. The leading edge has a maximum thickness [0021, 0039, 0045-0046]. The filamentary element and stop element are made of a polymeric material, i.e. polydioxanone [0044]. However, Leiboff does not disclose that the length extends along a direction of the longitudinal axis or that the ratio of the length to maximum thickness of the stop element is greater than 4.
Coffey teaches a surgical suture (10) in the same field of endeavor (C1; L7-11) that includes a stop element (18; C3;L65-67, C4;L1-5) having a length, width, top edge, bottom edge, leading edge and back edge, i.e. a rectangular block. The shape of the stop element may be varied to fit the applications. For example, the shape may be an elongated cylinder or rectangular block, wherein the rectangular block includes a length that extends along a direction of the longitudinal axis of the suture (Fig. 6). The length, diameter and characteristics of the stop element are to be selected by the surgeon. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the stop element of Leiboff with the stop element, as taught by Coffey, as this modification involves the simple substitution of one stop element for another for the predictable result of providing means to stabilize the device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a ratio of length to maximum thickness that is greater than 4 since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 25, the combination of Leiboff and Coffey discloses a leading edge area facing substantially perpendicular to a longitudinal axis of the filamentary element and a total surface area (Fig. 6, Coffey) but does not disclose the ratio of the leading edge area to the total surface area is less than 10%. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a ratio of leading edge area to total surface area that is less than 10% since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 26, the combination of Leiboff and Coffey does not disclose that the width of the stop element is greater than 70 mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a width that is greater than 70mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 27, the combination of Leiboff and Coffey does not disclose that the length of the stop element is greater than 70 mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a length that is greater than 70mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, the combination of Leiboff and Coffey does not disclose that the stop element includes a maximum thickness between 6 and 25 mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a maximum thickness between 6 and 25mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 29, the combination of Leiboff and Coffey does not disclose that the stop element includes a minimum thickness between 4 and 12mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a minimum thickness between 4 and 12mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 34, the combination of Leiboff and Coffey does not disclose that the stop element includes a maximum thickness between 8 and 25 mils, a width of approximately 70-120 mils and a length of approximately 39-200mils. Since Coffey teaches that the shapes may be varied to fit the applications and the length, diameter and characteristics are selected by the surgeon, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Leiboff and Coffey to have a maximum thickness between 8 and 25mils, a width of approximately 70-120 mils and a length of approximately 39-200mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 36-38, the combination of Leiboff and Coffey discloses that the length of the stop element is greater than the width of the stop element (Fig. 6) and that the ratio of the length to the width of the stop element is greater than 1.5:1 and 2:1.
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leiboff in view of Coffey, as applied to claim 24 above, and further in view of Leung et al. (US 6,599,310, “Leung”).
Regarding claim 30, the combination of Leiboff and Coffey does not disclose that the length the plurality of barbs extend outwardly from the filamentary element is approximately 6-25mils. 
In the same field of endeavor, which is wound closure, Leung teaches a barbed suture including barbs (44) having an overall length determined by the tissue being connected. For example, the barbs may be relatively short to facilitate entry into firm tissue or made longer to increase holding ability in soft tissue (C8; L15-47). Since Leung teaches that the lengths may be varied to fit the area of application, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the barb length of the combination of Leiboff and Coffey, as taught by Leung, to have a length of approximately 6-25mils since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim(s) 24 and 39-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency et al. (US 2003/0149447A1, “Morency”) in view of O’Connor (US 5,450,860).
Regarding claim(s) 24 and 39-42, Morencey discloses a wound closure device capable of approximately opposing tissue surfaces without knot tying. The device (20) includes a filamentary element (22; Fig. 1) extending along a longitudinal axis between a proximal end and a distal end. The filamentary element has a plurality of barbs (36) extending outwardly therefrom that are capable of allowing movement through tissue in a first direction toward the proximal end of the filamentary element and resist movement in a second opposite direction toward the distal end of the filamentary element [0046]. A needle is secured to the proximal end of the filamentary element (29). A stop element (27) is connected to the distal end of the filamentary element and includes a length and a width. The stop element has a top edge and a bottom edge defined along the length. The stop element includes a leading edge and a back edge defined along the width. The leading edge and back edge are generally parallel to each other along the width. The leading edge has a maximum thickness (Fig. 1). The stop element may be T-shaped or other stop device on the trailing end of the suture [0045]. However, Morency does not disclose that the length extends along a direction of the longitudinal axis or that the ratio of the length to maximum thickness of the stop element is greater than 4.
O’Connor teaches a device for tissue repair in the same field of endeavor that includes a stop element (72; C10;L58-65; Fig. 16) that is used to assist in anchoring. The stop element includes a length extending along a direction of the longitudinal axis, a width extending perpendicular to the longitudinal axis, top edge and bottom edge that are defined along the length in the direction of the longitudinal axis and are generally parallel to each other, leading edge and back edge that are defined along the width and are generally parallel to each other. The leading edge has a maximum thickness. A ratio of the length to the maximum thickness of the stop element is greater than 4 (Fig. 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the stop element of Morency with the stop element, as taught by O’Connor, as this modification involves the simple substitution of one stop element for another for the predictable result of providing means to stabilize the device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Morency and Coffey to have a ratio of length to maximum thickness that is greater than 4 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). With this modification, the width of the stop element is greater than the maximum thickness of the stop element, the ratio of the width of the stop element to the maximum thickness of the stop element is greater than 2:1 and greater than 4:1 (Fig. 16; O’Connor”)
Claim(s) 24 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morency et al. (US 2003/0149447A1, “Morency”) in view of Coffey et al. (US 5,312,436, “Coffey”).
Regarding claim(s) 24 and 42, Morencey discloses a wound closure device capable of approximately opposing tissue surfaces without knot tying. The device (20) includes a filamentary element (22; Fig. 1) extending along a longitudinal axis between a proximal end and a distal end. The filamentary element has a plurality of barbs (36) extending outwardly therefrom that are capable of allowing movement through tissue in a first direction toward the proximal end of the filamentary element and resist movement in a second opposite direction toward the distal end of the filamentary element [0046]. A needle is secured to the proximal end of the filamentary element (29). A stop element (27) is connected to the distal end of the filamentary element and includes a length and a width. The stop element has a top edge and a bottom edge defined along the length. The stop element includes a leading edge and a back edge defined along the width. The leading edge and back edge are generally parallel to each other along the width. The leading edge has a maximum thickness (Fig. 1). The stop element may be T-shaped or other stop device on the trailing end of the suture [0045]. However, Morency does not disclose that the length extends along a direction of the longitudinal axis or that the ratio of the length to maximum thickness of the stop element is greater than 4.
Coffey teaches a surgical suture (10) in the same field of endeavor (C1; L7-11) that includes a stop element (18; C3;L65-67, C4;L1-5) having a length, width, top edge, bottom edge, leading edge and back edge, i.e. a rectangular block. The shape of the stop element may be varied to fit the applications. For example, the shape may be an elongated cylinder or rectangular block, wherein the rectangular block includes a length that extends along a direction of the longitudinal axis of the suture (Fig. 6). The length, diameter and characteristics of the stop element are to be selected by the surgeon. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the stop element of Morency with the stop element, as taught by Coffey, as this modification involves the simple substitution of one stop element for another for the predictable result of providing means to stabilize the device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stop element of the combination of Morency and Coffey to have a ratio of length to maximum thickness that is greater than 4 since it has been held that  where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Allowable Subject Matter
Claim(s) 35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. The Applicant contends that the Leiboff is a prosthetic screen tacking device that could project into the abdominal cavity and contact the bowel. The Applicant contends that the stop element of Coffey was configured to be grasped and deformed and not to impart strength. Respectfully, Leiboff and Coffey both disclose stop elements that are capable of being used to apply a force to while maneuvering a filamentary element when within a body.  Respectfully, Coffey teaches that the length and diameter and characteristics could be selected by the surgeon that could provide a dimension that prevents projection into the cavity (C4:L1-5). 
Applicant’s arguments with respect to claim(s) 35-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771